Citation Nr: 0901259	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to an increased rating for lumbar 
degenerative disc disease with limitation of motion, rated 20 
percent disabling.

3.  Entitlement to an increased rating for radiculopathy of 
the left leg, rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1995.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) on October 29, 2008.  
Additional evidence pertinent to the appeal was received 
contemporaneously with the veteran's October 2008 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

The issue of entitlement to service connection for cervical 
spine disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

On October 29, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that withdrawal of appeal of the issues of 
entitlement to an increased rating for lumbar degenerative 
disc disease with limitation of motion, entitlement to an 
increased rating for radiculopathy of the left leg, and 
entitlement to an increased (compensable) rating for 
bilateral chondromalacia patella, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issues of entitlement to an increased 
rating for lumbar degenerative disc disease with limitation 
of motion, entitlement to an increased rating for 
radiculopathy of the left leg, and entitlement to an 
increased (compensable) rating for bilateral chondromalacia 
patella, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a statement 
from the veteran submitted at the October 29, 2008 Board 
hearing, and in testimony at the October 29, 2008 Board 
hearing (Hearing transcript, page 2) the veteran indicated a 
desire to withdraw the issues of entitlement to an increased 
rating for lumbar degenerative disc disease with limitation 
of motion, entitlement to an increased rating for 
radiculopathy of the left leg, and entitlement to an 
increased (compensable) rating for bilateral chondromalacia 
patella.  Hence, there remain no allegations of error of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to those 
issues and they are dismissed.




ORDER

The appeal of the issues of entitlement to an increased 
rating for lumbar degenerative disc disease with limitation 
of motion, entitlement to an increased rating for 
radiculopathy of the left leg, and entitlement to an 
increased (compensable) rating for bilateral chondromalacia 
patella, is dismissed.


REMAND

The veteran asserts that he has cervical spine disability, 
including degenerative changes in the mid-cervical spine, as 
a result of a back injury sustained in service while lifting 
and loading metal boxes on an aircraft.  In an October 2003 
statement, the veteran contends that a large crate fell on 
his neck and shoulders forcing him to fall backwards and 
injure himself.

While the veteran's service treatment records are not 
associated with the claims file, the Board notes that the 
veteran is service-connected for lumbar spine disability, and 
the evidence of record tends to reflect that the veteran 
suffered an injury to the spine during service.  Also, an 
October 2008 private MRI of the cervical spine noted an 
impression of multiple "old" disc degenerative disease of 
the cervical spine.  No examiner (of record) has opined as to 
whether the veteran's cervical spine disability is related to 
service.  Based on the foregoing, the Board finds that the 
veteran should be afforded a VA spine examination to address 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted, the veteran's service treatment records are not 
associated with the claims file.  The October 2004 rating 
decision noted that the evidence being considered for the 
veteran's claim in this case was contained in a temporary 
claims file.  The RO has indicated that efforts to obtain 
service medical records from all potential sources have been 
unsuccessful.  The Board notes that current procedures 
indicate that the veteran's service treatment records should 
be requested from the Records Management Center (RMC) in St. 
Louis, Missouri.  In an effort to obtain the veteran's 
service treatment records, the Board finds that the AOJ 
should make such a request for the veteran's service 
treatment records to the RMC, or at least provide 
documentation in the claims file that such a request has been 
made.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the RMC and 
attempt to obtain the veteran's service 
treatment records, or provide 
documentation that such a request has 
been made.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his cervical 
spine disability.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current cervical spine disability that is 
related to his active military service.  
In providing such opinion, the examiner 
should reconcile the opinion provided 
with the veteran's October 2003 statement 
wherein he reported as medical history 
having had a large crate fall on his neck 
and shoulders in service, forcing him to 
fall backward and injure himself, an 
October 2008 private MRI of the cervical 
spine which noted an impression of 
multiple "old" disc degenerative disease 
of the cervical spine, as well as the 
fact that service connection has been 
established for lumbosacral strain (now 
characterized as lumbar spine disc 
disease) from July 1, 1995, the day 
following separation from service.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for cervical spine disability.  
If the benefit sought is not granted to 
the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


